Citation Nr: 1332351	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who had active service from July 1981 to July 1983. 

This appeal to the Board of Veterans' Appeals (the Board) is from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO). This case was previously before the Board in October 2010.  It has since been returned for Board review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the October 2011 Supplemental Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder.  These records include a February 2012 VA compensation examination report and opinion that relates to his spine disability (both thoracic spine (which is currently service-connected) and his lumbar spine).  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31, 19.37.  Review of the record reveals that the Veteran must be issued a Supplemental Statement of the Case (SSOC) which regards all relevant evidence submitted since the October 2011 SSOC. Accordingly, the case must be remanded.

Also in reviewing the Virtual VA eFolder it appears that there may be additional issues being reviewed by the RO that pertain to service connection and increased rating claims.  It appears there is a temporary folder that has not been associated with the claims file.  This should be clarified
Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether there is temporary file.  If so, associate it with the claims file. 

2.  The Veteran and his representative should be provided a SSOC in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file and Virtual VA following the issuance of the supplemental statement of the case in October 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

